PER CURIAM.
We affirm Mr. Harrison’s conviction and sentence for committing a sexual battery on a child less than twelve years old. We strike the $2 court cost because Mr. Harrison was not given notice of the imposition of this discretionary cost under section 943.25(13), Florida Statutes (1995). See Reyes v. State, 655 So.2d 111, 117 (Fla. 2d DCA 1995) (en banc). The trial court also erred in failing to give Mr. Harrison notice that he could object to the amount of the public defender’s fee. See Smith v. State, 694 So.2d 838 (Fla. 2d DCA 1997). On remand, Mr. Harrison shall have thirty days from the date of mandate in which to file objections to the amount of the hen. See id. at 839.
PARKER, C.J., and ALTENBERND and NORTHCUTT, JJ., concur.